Citation Nr: 0106316	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
headaches and, if so, whether all the evidence both old and 
new warrants the grant of service connection.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
gastritis and nausea and, if so, whether all the evidence 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to March 
1972.

The issues currently on appeal comes before the Board of 
Veterans' Appeals (Board) from a May 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Houston, Texas.

A videoconference hearing was conducted by the undersigned 
member of the Board in January 2001.  A transcript of that 
hearing has been associated with the record on appeal.

The Board notes that at the outset of the above-mentioned 
January 2001 hearing, the veteran's accredited representative 
informed this Board member of the veteran's desire to have a 
previously perfected issue concerning entitlement to service 
connection for peripheral neuropathy "dropped."  Written 
notification of the veteran's desire to drop this issue of 
entitlement to service connection, signed by the veteran, was 
also submitted on the day of the hearing.  See VA Form 21-
4138, Statement in Support of Claim dated January 9, 2001.  
The Board interprets these actions to indicate the veteran's 
desire to withdraw the issue concerning his claim for service 
connection for peripheral neuropathy.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2000).  The appellant has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.



FINDINGS OF FACT

1.  The RO last denied service connection for headaches by 
rating decision issued in June 1985.  The veteran did not 
initiate an appeal, and the decision became final.

2.  The evidence added to the record subsequent to the June 
1985 decision of the RO, and pertaining to the veteran's 
headaches claim, consists of private treatment records and 
the veteran's own statements (including hearing testimony) on 
appeal.

3.  Evidence submitted since the June 1985 rating decision, 
when viewed in the context of the entire record, is new and 
material, is probative, and does bear directly and 
substantially upon the issue concerning entitlement to 
service connection for headaches.  

4.  The RO last denied service connection for gastritis and 
nausea by rating decision issued in June 1985.  The veteran 
did not initiate an appeal, and the decision became final.

5.  The evidence added to the record subsequent to the June 
1985 decision of the RO, and pertaining to the veteran's 
gastritis and nausea claim, consists of private treatment 
records and the veteran's own statements (including hearing 
testimony) on appeal.

6.  Evidence submitted since the June 1985 rating decision, 
when viewed in the context of the entire record, is new and 
material, is probative, and does bear directly and 
substantially upon the issue concerning entitlement to 
service connection for gastritis and nausea.  


CONCLUSIONS OF LAW

1.  The June 1985 RO decision denying service connection for 
headaches is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104 (2000). 

2.  Additional evidence received since the RO denied 
entitlement to service connection for headaches in June 1985 
is new and material, and accordingly, the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The June 1985 RO decision denying service connection for 
gastritis and nausea is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (2000). 

4.  Additional evidence received since the RO denied 
entitlement to service connection for gastritis and nausea in 
June 1985 is new and material, and accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 20.200, 
20.302 (2000).  Where a final RO decision existed on a claim, 
that claim may not be thereafter reopened and allowed, and a 
claim based upon the same factual basis may not be considered 
by the Board.  38 U.S.C.A § 7104(b) (West 1991).  The 
exception is that if new and material evidence is presented 
or secured with respect to the claim, the Secretary shall 
reopen the claim and review the former disposition.  See 38 
U.S.C.A. § 5108 (West 1991).  The Federal Circuit has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to the holding in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the legal hurdle adopted in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), and related cases, see e.g. Sklar v. 
Brown, 5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 
Vet. App. 69 (1995) and Evans v. Brown, 9 Vet. App. 273 
(1996), that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case was declared invalid.  Thus, 
the Federal Circuit held in Hodge that the legal standard 
that remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has provided instruction 
in determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim.  
In Evans, supra, the Court explained that in order to reopen 
a previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.

Headaches

The RO determined that service connection was not established 
for headaches in a June 1985 rating decision.  The rating 
decision indicated that in June 1971 the veteran complained 
of experiencing headaches following working in the sun all 
day.  The rating decision also mentioned that there was no 
evidence of a chronic disability at the time of the veteran's 
service discharge.  The rating decision further indicated 
that the veteran's inservice headaches was an acute condition 
which resolved.  The veteran was notified of this decision in 
June 1985.  He did not file a timely appeal.  

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the June 1985 RO 
determination.

The evidence of record at the time that the RO considered 
this issue in June 1985 consisted of the veteran's service 
medical records.

Review of the veteran's service medical records shows that on 
induction examination in January 1970 headaches was not 
noted.  A June 1971 treatment record shows that the veteran 
complained of severe headaches caused by working in the sun.  
On separation examination in March 1972 headaches were 
neither complained of nor diagnosed.  

Evidence submitted since the June 1985 decision of the RO is 
shown to include photocopies of two individual inservice sick 
slips, one dated in June 1971 and the other in June, with the 
year not noted.  The slips are shown to reveal that the 
veteran complained of headaches on each occasion.  

Evidence also submitted after June 1985 include numerous 
private medical records.  In pertinent part, records are 
shown to have been submitted from a private physician, George 
A. Constant, M.D.  These records, mostly dated in 1985, 
indicate that the veteran was diagnosed on several occasions 
with headaches.  

The report of an August 1987 private internal medicine 
examination indicates that Carlos D. Zorrilla, M.D., 
diagnosed, in pertinent part, migraine headaches.  The 
veteran complained of having headaches at least two to three 
times per week.

Another private medical record, dated in August 1987, and 
shown in the form of a private psychiatric evaluation report 
submitted by Boris Rubashkin, M.D., notes that the veteran 
complained of frequent recurrent headaches.  The report also 
noted that the veteran claimed that his problems began at the 
time he began working at an aluminum plant.  Migraine 
headaches was diagnosed.  

Also included as part of the evidence of record associated 
with the veteran's claims folder subsequent to June 1985 are 
private medical records from Lane Gober, M.D.  One such 
record, dated in October 1997, shows a diagnosis of 
headaches.  

Correspondence received by VA from Dr. Constant in October 
1998, in the form of a VA Form 21-4142 (JF), Authorization 
and Consent to Release Information to the VA, shows that Dr. 
Constant indicated that records pertaining to treatment of 
the veteran dated back to 1977.

A letter from Dr. Constant, dated in August 1999, indicates 
that the veteran was referred to him in 1975 for severe 
vascular headaches, paranoid delusion symptoms, and 
intractable hypertension.  He added that the veteran had been 
under his care all of "these years."  The physician added 
that while fortunately the veteran's paranoia had diminished 
his physical condition had in fact worsened.  It was also 
mentioned that since the early 1980's the veteran had 
suffered from bouts of gastritis with his headaches.  Dr. 
Constant also opined that the veteran's symptom complex 
"apparently had its inception while in Viet Nam."  

As noted above, a hearing was conducted by the undersigned 
member of the Board in January 2001.  In the course of the 
hearing the veteran testified that his headaches began in 
Vietnam and that he currently suffered from frequent 
headaches.  He added that he had been informed by a private 
physician that his headaches were essentially related to his 
period of service.  The veteran further testified that he was 
exposed to Agent Orange while in Vietnam.  He also mentioned 
that he was treated by Dr. Constant every 6 to 8 weeks and by 
Dr. Gober every six months.  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has submitted new and material 
evidence such as to reopen his claim for service connection 
for headaches.  "New" evidence has been submitted, 
specifically, various private medical records showing that 
the veteran has been diagnosed on numerous occasions since 
his service separation for headaches.  These records also 
include, as discussed above, an August 1999 letter submitted 
by the veteran's treating physician, Dr. Constant, which, in 
effect, provides an opinion concerning a relationship between 
the veteran's headache problems and his period of service.  
Accordingly, the Board finds that new and material evidence 
has been received with regard to the veteran's claim for 
service connection for headaches.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

The evidence cited above is found by the Board to be 
probative as to the issue currently on appeal, and, in 
addition, to bear directly and substantially upon the issue 
concerning entitlement to service connection for headaches.  

Gastritis and Nausea

The RO determined that service connection was not established 
for gastritis and nausea in a June 1985 rating decision.  The 
rating decision indicated that in June 1971 the veteran 
complained of having an upset stomach following working in 
the sun all day.  The rating decision also mentioned that 
later in June 1971 the veteran complained of nausea and 
vomiting as well as abdominal cramps after his taking malaria 
pills.  It was further mentioned that in November 1971 the 
veteran reported vomiting for 2 days and that the diagnosis 
was acute gastritis.  The rating decision also mentioned that 
there was no evidence of a chronic disability at the time of 
the veteran's service discharge.  The rating decision further 
indicated that the veteran's inservice nausea and gastritis 
was an acute condition which resolved.  The veteran was 
notified of this decision in June 1985.  He did not file a 
timely appeal.  

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the June 1985 RO 
determination.

The evidence of record at the time that the RO considered 
this issue in June 1985 consisted of the veteran's service 
medical records.

Review of the veteran's service medical records shows that on 
induction examination in January 1970 neither gastritis nor 
nausea was reported.  A June 1971 treatment record shows that 
the veteran complained of an upset stomach from working in 
the sun the day before.  A treatment note, dated the 
following day, also in June, shows that the veteran 
complained of nausea and vomiting following his taking a 
malaria pill the night before.  A November 1971 treatment 
note includes a diagnosis of acute gastritis; the veteran 
noted that he had been throwing up for two days.  On 
separation examination in March 1972 neither gastritis or 
nausea was mentioned.  

Evidence submitted since the June 1985 decision of the RO is 
shown to include a photocopy of an individual sick slip, 
dated in June 1971, which shows that the veteran was seen for 
stomach troubles.  

Evidence also submitted after June 1985 include numerous 
private medical records.  In pertinent part, as noted above, 
correspondence received by VA from Dr. Constant in October 
1998, in the form of a VA Form 21-4142 (JF), shows that Dr. 
Constant indicated that records pertaining to treatment of 
the veteran dated back to 1977. 

Of particular significant, and, as discussed above, a letter 
from Dr. Constant, dated in August 1999, indicates that the 
veteran was referred to him in 1975 for severe vascular 
headaches, paranoid delusion symptoms, and intractable 
hypertension.  He added that the veteran had been under his 
care all of "these years."  The physician added that while 
fortunately the veteran's paranoia had diminished his 
physical condition had in fact worsened.  It was also 
mentioned that since the early 1980's the veteran had 
suffered from bouts of gastritis with his headaches.  Dr. 
Constant also opined that the veteran's symptom complex 
"apparently had its inception while in Viet Nam."  

As noted above, a hearing was conducted by the undersigned 
member of the Board in January 2001.  In the course of the 
hearing the veteran testified that he had a problem with 
headaches which began in Vietnam and that he currently 
suffered from frequent headaches.  He added that nausea and 
vomiting would always occur after his headache episodes.  He 
added that he had been informed by a private physician that 
his headaches were essentially related to his period of 
service.  He also mentioned that he was treated by Dr. 
Constant every 6 to 8 weeks and by Dr. Gober every six 
months.  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has submitted new and material 
evidence such as to reopen his claim for service connection 
for gastritis and nausea.  "New" evidence has been 
submitted, specifically, the above-mentioned medical opinion 
submitted from Dr. Constant in August 1999, which, in noting 
that the veteran had had bouts of gastritis associated with 
his headaches since the early 1980's, also opined that the 
veteran's "symptom complex" had its inception while he 
served in Vietnam.  Accordingly, the Board finds that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for gastritis and 
nausea.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

The evidence cited above is found by the Board to be 
probative as to the issue currently on appeal, and, in 
addition, to bear directly and substantially upon the issue 
concerning entitlement to service connection for gastritis 
and nausea.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for headaches is reopened, 
and to this extent the appeal is granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for gastritis and nausea is 
reopened, and to this extent the appeal is granted.  



REMAND

Having reopened the claims for service connection for 
headaches and for gastritis and nausea, de novo review of all 
the evidence is indicated.  The Board has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(2000).  This duty to assist involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In this instance, it is clear that the veteran currently 
suffers from headaches and gastritis.  This fact, coupled 
with the fact that he was treated for both of these 
conditions during his period of service, necessitates, in the 
opinion of the Board, that a professional medical opinion be 
sought as to the etiology of the veteran's current headaches, 
gastritis and nausea.

In view of the foregoing, the issues concerning entitlement 
to service connection is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for 
either headaches or gastritis and nausea 
not already associated with the claims 
file.  After securing the necessary 
release, the RO should obtain these 
records.  The RO should specifically seek 
to contact Dr. Constant in an effort to 
ascertain whether he has submitted all 
treatment records, to include any and all 
records dated before 1985, regarding 
treatment provided the veteran.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (2000).

2.  Thereafter, the claims folder, 
especially copies of all post-service 
medical records concerning treatment for 
either headaches, gastritis, and/or 
nausea, if supplied, should be referred 
to an appropriate VA specialist(s).  An 
examination should be performed in order 
to determine the nature and severity of 
any headache-related disorder, to include 
associated gastritis and nausea related 
residuals.  Such tests as the examining 
physician deems necessary should be 
performed.  If a diagnosis of headaches 
is made, the examiner should specify 
whether it is at least as likely as not 
that the veteran's headache disorder is 
attributable to his period of active 
duty.  In addition, if a diagnosis of 
gastritis and/or nausea is diagnosed, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that either or both of these diagnosed 
disorders is attributable to his period 
of service, to include any residual 
relationship to his headaches, if 
diagnosed.  If any of these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report.  The 
rationale for any conclusions reached 
should be recorded.

3.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2000).

4.  Following completion of the foregoing, 
The RO must review the claims file to 
assure that the directives of this remand 
have been carried out and also that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should undertake a de 
novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants the grant of 
service connection for headaches, 
gastritis and nausea.  

6.  If the determination remains adverse 
to the veteran in any way, he and his 
representative should be provided a 
supplemental statement and afforded a 
reasonable period of time in which to 
respond.  The supplemental statement of 
the case should provide any additional 
pertinent laws and regulations and 
rationales for the decision reached.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



